DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 5-7 and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27-Jul-2022.
It is noted that Applicant identified claims 5, 6 and 12 as not reading on the elected species.  Claims 2, 7, 10, 11 and 13-18 also do not read on the elected species.  
Claim 2 is directed to “an insert . . .defining an engagement opening.”  Species K (FIGS. 77, 78) does not include an insert having an engagement opening.  Rather, the engagement member (50) in Figures 77 and 78 extends through an engagement opening in the handlebar and is spaced apart from the insert (80).  It is further noted that the species in Figures 68-70 (non-elected) comprises an engagement opening (720) formed in the insert.
Claim 7 is directed to “the pulling device defin[ing] a hydraulic channel.”  Species K (FIGS. 77, 78) does not include a pulling device defining a hydraulic channel.  Rather, the pulling device (70) in Figures 77 and 78 is a solid rod.  It is further noted that the species in Figures 18-21 (non-elected) comprises pulling device defining a hydraulic channel (75).
Claims 10 and 11 are directed to a lever comprising “two arms . . . pivotally mounted thereon [and] two axes of rotation.”  Species K (FIGS. 77, 78) does not include a lever comprising two arms.  Rather, the lever (10) in Figures 77 and 78 consists of a single arm and a single pivot (41).  It is further noted that the species in Figures 14 and 15 (non-elected) depict a lever comprising two arms (51A, 51B) and two pivot axes (41A, 41B).  
Claims 13-18 are directed to a hydraulic master apparatus comprising a grip width adjusting apparatus configured to adjust a distance between the support and the hydraulic master cylinder.  Species K (FIGS. 77, 78) does not include a grip width adjusting apparatus configured to adjust a distance between the support and the hydraulic master cylinder.  Rather, the grip width adjusting apparatus (44) in Figures 77 and 78 adjusts the lever relative to the pressure piece (see FIGS. 77, 78; support (40) is engaged in opening (21) and is fixed relative to the master cylinder).  It is further noted that the species in Figures 12 and 13 (non-elected) depict a grip width adjustment apparatus that adjusts support relative to the master cylinder (see ¶ 0393).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (US 2016/0327070).
Regarding claim 19, Fujiwara discloses a hydraulic master apparatus (10) for a hydraulic brake or clutch of handlebar-guided vehicles having a handlebar tube (H) (see Abstract, FIGS. 1-7), the hydraulic master apparatus comprising: a support (12) shaped to connect to the handlebar tube (see e.g. FIG. 4; ¶ 0076); a lever pivotally mounted (50) in the support (see FIG. 4); and a hydraulic cylinder (20) shaped to be disposed in the handlebar tube (see FIG. 5); and a compensating chamber (40) shaped to be disposed in the handlebar tube (see FIG. 5).
Regarding claim 20, Fujiwara discloses that the hydraulic cylinder (27) is a master cylinder disposed between the support (12) and the compensating chamber (40) (see FIG. 5).
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2016/0327070) in view of Thomas (US 2012/0124991).
Regarding independent claim 1, Fujiwara discloses a hydraulic master apparatus (10) for a hydraulic brake or clutch of handlebar-guided vehicles having a handlebar tube (H) (see Abstract, FIGS. 1-7), the hydraulic master apparatus comprising: a support (12) shaped to connect to the handlebar tube (see e.g. FIG. 4; ¶ 0076); a lever pivotally mounted (50) in the support (see FIG. 4); and a hydraulic cylinder (20) shaped to be disposed in the handlebar tube (see FIG. 5); and comprising a movable piston (22).  
Fujiwara does not disclose that the piston has disposed therein a central valve.
Thomas teaches a hydraulic master apparatus (100) for a hydraulic brake or clutch of handlebar-guided vehicles (see Abstract, FIGS. 1-15) comprising a piston (150) (see e.g. FIG. 12) having disposed therein a central valve (126).
It would have been obvious to combine the central valve of Thomas with the device of Fujiwara to eliminate the need for a port-timing hole to extend the service life of the primary cup seal of the piston (see e.g. Thomas, ¶ 0056) (see also Fujiwara, FIG. 5, seal (60) slides over port timing hole (46a, 46b) in disclosed configuration, thereby leading to premature wear of seal). 
Regarding claim 3, Fujiwara discloses that a pulling device (52) that, responsive to actuation of the hydraulic master apparatus, exerts a pulling force on the piston of the hydraulic cylinder (see FIG. 5, ¶ 0083).
Regarding claim 4, Fujiwara discloses that the pulling device comprises a pull rod (see FIG. 5).
Regarding claim 8, Fujiwara discloses a shifting device (54) shaped to be disposed in the handlebar tube movably in a longitudinal direction of the handlebar tube (see FIG. 5).
Regarding claim 9, Fujiwara discloses a pulling device (52) that, responsive to actuation of the hydraulic master apparatus, exerts a pulling force on the piston of the hydraulic cylinder, the shifting device being connected to the pulling device (see FIG. 5).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 26 and 34-38 of copending Application No. 16/181,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17, 26 and 34-38 anticipate all of the features recited in claims 19 and 20 of the present application.  Regarding claim 19, the claims of the copending application recite a hydraulic master apparatus (see claims 17, 26) for a hydraulic brake or clutch of handlebar-guided vehicles (see claims 17, 26) having a handlebar tube (see claims 17, 26), the hydraulic master apparatus comprising: a support shaped to connect to the handlebar tube (see claims 17, 26); a lever pivotally mounted in the support (see claims 17, 26); a hydraulic cylinder shaped to be disposed in the handlebar tube (see claims 17, 26); and a compensating chamber shaped to be disposed in the handlebar tube (see claims 34-38).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

August 13, 2022